Executive Officer RSU Award


PENTAIR PLC 2012 STOCK AND INCENTIVE PLAN
GRANT AGREEMENT
RESTRICTED STOCK UNITS


[Name of Grantee]:


The Compensation Committee has awarded you the following grant under the Pentair
plc 2012 Stock and Incentive Plan (the “Plan”).


Grant Information


Number of Restricted Stock Units Granted: ______________


Vesting Schedule: The units vest over the following schedule:


1/3 of the units on the first anniversary of the Date of Grant
1/3 of the units on the second anniversary of the Date of Grant
1/3 of the units on the third anniversary of the Date of Grant


This grant also includes Dividend Equivalent Units, which are described below.


Specific terms of this grant not specified above, such as the Date of Grant and
any performance thresholds for vesting, are set forth in the cover letter that
accompanies this grant agreement.


Terms and Conditions of this Grant


•
The Restricted Stock Units become “vested” on the vesting dates noted above,
provided any required performance goals have been satisfied. The Shares
underlying the Restricted Stock Units will be issued upon vesting. In the event
the vesting date falls on a weekend day or holiday, the Restricted Stock Units
will vest and Shares will be issued on the next trading day.



•
Only whole Shares will be issued; any fractional Share otherwise issuable under
this award will be rounded up to the nearest whole Share.



•
You may defer these Restricted Stock Units under the employer’s non-qualified
deferred compensation plan. If you make a deferral election, then the Restricted
Stock Units subject to that election will not be paid upon vesting, but will
instead be paid pursuant to the terms of the non-qualified deferred compensation
plan.



•
Each Restricted Stock Unit includes one Dividend Equivalent Unit. A Dividend
Equivalent Unit entitles you to a cash payment equal to the cash dividends
declared on a Share of stock during the vesting period. Payment of the Dividend
Equivalent Units will be made to you in cash as soon as practicable after the
dividend payment date. Dividend Equivalent Units are not eligible for dividend
reinvestment.



•
If your employment with the Company terminates (voluntarily or involuntarily)
before your Restricted Stock Units are 100% vested, then all nonvested
Restricted Stock Units will be forfeited. Exceptions to this rule are made for
certain types of terminations, including termination due to death, Disability,
Retirement or a Covered Termination, in accordance with the terms of the Plan.



•
If the Restricted Stock Units vest upon termination of employment, then the
Shares underlying the Restricted Stock Units that vest will be issued promptly
after your termination. If, however, you are a “specified employee” within the
meaning of Code Section 409A at the time of your termination and if the
Restricted Stock Units vest due to your Retirement, termination as a result of
Disability or Covered Termination, then the issuance of the Shares for those
vested Restricted Stock Units will be delayed for six months following your
termination to the extent needed to comply with Code Section 409A.



•
The Restricted Stock Units will also vest upon a Change of Control provided you
are still employed with the Company immediately prior to the Change of Control.
The term “Change of Control” as applied to your Restricted Stock Units is
modified to comply with Code Section 409A.



•
You cannot vote Restricted Stock Units.



•
You may not sell, assign, transfer, pledge as collateral or otherwise dispose of
your Restricted Stock Units at any time during the vesting period.



Taxation of Award
•
The Fair Market Value of the Shares that are issued upon vesting of the
Restricted Stock Units and the cash paid in respect of Dividend Equivalent Units
generally will be considered taxable compensation, and may be subject to
withholding taxes.



•
If you are Retirement eligible while this award is in effect, or if you are
eligible to retain this award on a termination that is not an involuntary
termination within the meaning of Code Section 409A, then the value of your
Restricted Stock Units that would be vested if you actually retired or
terminated will be subject to Federal Insurance Contributions Act (“FICA”) taxes
even if the award is not yet paid. Normally, such FICA taxes will be withheld at
the end of the calendar year. A similar rule applies upon termination due to
Disability if the issuance of the Shares is subject to the 6-month delay under
Code Section 409A.



•
If we or any of our affiliates is required to withhold any applicable
withholding or similar taxes or other amounts in respect of any income
recognized by you as a result of the grant, vesting, payment or settlement of
the Restricted Stock Units or disposition of any Shares acquired under an Award,
we may deduct cash (or require an affiliate to deduct cash) from any payments of
any kind otherwise due to you, or, with the consent of the Committee, Shares
otherwise deliverable or vesting, to satisfy such tax obligations.
Alternatively, we may require you to pay to us or an affiliate, in cash,
promptly on demand, or make other arrangements (including our redemption,
repurchase or other reacquisition of Shares otherwise delivered or deliverable
to you) satisfactory to us regarding the payment to us or an affiliate of the
aggregate amount of any such taxes and other amounts.



•
For information about the methods of payment of your tax withholding
obligations, please refer to the relevant materials provided by the plan
administrator.



General


•
The grant of this Plan award to you does not limit in any way the right of the
Company to terminate your employment at any time for any reason, nor does it
guarantee you will receive Plan awards in subsequent years.



•
The vesting of this award may be suspended or delayed as a result of a leave of
absence.



•
In addition to the terms and conditions contained in this grant agreement, this
award is subject to the provisions of the Plan document and Prospectus as well
as applicable rules and regulations issued under local tax and securities laws
and New York Stock Exchange rules. Capitalized terms used in this grant
agreement have the meanings given in the Plan.



•
If the Compensation Committee of the Pentair plc Board of Directors (the
“Committee”) determines that recoupment of incentive compensation paid to you
pursuant to this grant agreement is required under any law or any recoupment
policy of the Company, then your Restricted Stock Units will terminate
immediately on the date of such determination to the extent required by such law
or recoupment policy and the Committee may recoup any such incentive
compensation in accordance with such recoupment policy or as required by law.
The Company shall have the right to offset against any other amounts due from
the Company to you the amount owed by you hereunder.



•
The Committee may amend or modify the Plan at any time but generally such
changes will apply to future Plan awards. The Committee may also amend or modify
this award, but most changes will require your consent.



•
As a condition to the grant of this award, you agree (with such agreement being
binding upon your legal representatives, guardians, legatees or beneficiaries)
that this agreement will be interpreted by the Committee and that any
interpretation by the Committee of the terms of this agreement or the Plan, and
any determination made by the Committee under this agreement or the Plan, will
be final, binding and conclusive.



•
For purposes of this agreement, the word “Company” means Pentair plc or any of
its subsidiaries or any of their business units.



Confidentiality, Non-Competition, Non-Solicitation and Non-Disparagement
As a result of your intimate familiarity with proprietary and confidential
information of the Company, this grant agreement is subject to the restrictions
set forth below. Any violation of these sections will result in a rescission of
the Award made under this grant agreement and a forfeiture of any rights you
have with respect thereto.


•
Confidentiality. You agree that you will treat during employment and thereafter,
as private and privileged, any information, data, figures, projections,
estimates, marketing plans, customer lists, lists of contract workers, tax
records, personnel records, accounting procedures, formulas, contracts, business
partners, alliances, ventures and all other confidential information you acquire
while working for the Company. You agree that you will not release any such
information to any person, firm, corporation or other entity at any time, except
as may be required by law, or as agreed to in writing by the Company. You
acknowledge that any violation of this non-disclosure provision shall entitle
the Company to appropriate injunctive relief and to any damages which it may
sustain due to the improper disclosure. However, you shall not be held in breach
of this provision if you disclose confidential information to a federal, state
or local government official, either directly or indirectly, or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law.

•
Non-Solicitation. You agree that, for a twenty-four (24) month period following
your termination (voluntary or involuntary) from the Company, you will not, for
yourself or any third party, directly or indirectly, (i) solicit or accept
competitive business from any customer of the Company, or (ii) solicit any
employee of the Company for the purpose of hiring such person or otherwise
entice, induce or encourage, directly or indirectly, any such employee to leave
their employment.

You agree that engaging in any of the following activities will be a violation
of the above paragraph: (1) soliciting for a hire or soliciting for retainer as
an independent consultant or as contingent worker any employee of the Company;
(2) participating in the recruitment of any employee of the Company; (3) serving
as a reference for an employee of the Company; (4) offering an opinion regarding
the candidacy as a potential employee, independent consultant or contingent
worker of an individual employed by the Company; (5) assisting or encouraging
any third party to pursue an employee of the Company for potential employment,
independent consulting or contingent worker opportunities; or (6) assisting or
encouraging any employee of the Company to leave their current position in order
to be an employee, independent consultant or contingent worker for a third
party.
•
Non-Competition. You agree that, for a twenty-four (24) month period following
your termination (voluntary or involuntary) from the Company, you will not, for
yourself or for any third party, directly or indirectly, in whole or in part,
provide services, whether as an employee, employer, owner, operator, manager,
advisor, consultant, agent, partner, director, stockholder, officer, volunteer,
intern, or any other similar capacity, to any entity anywhere in the World
engaged in a business that is competitive with the Company. Notwithstanding the
prior sentence, you are not prohibited from providing services to a competing
entity if: (1) the duties and services provided by you to the competitor are
not, in whole or in part, substantially similar to the duties and services you
provided to the Company; and (2) the duties and services provided by you to the
competitor are not reasonably likely to cause you to reveal trade secrets,
know-how, customer lists, customer contracts, customer needs, business
strategies, marketing strategies, product development, proprietary information
and confidential information concerning the business of the Company. Nothing in
this grant agreement prohibits you from purchasing or owning less than five
percent (5%) of the publicly traded securities of any corporation, provided that
your ownership represents a passive investment and that you are not a
controlling person of, or a member of a group that controls, the corporation.

•
Non-Disparagement. You agree that you will not make disparaging remarks of any
sort or otherwise communicate any disparaging comments to any other person or
entity, about the Company and any of its divisions, subsidiaries, predecessors
and successors, and any affiliated entities and persons, and all of their
respective past and present employees, agents, insurers, officials, officers and
directors. However, you shall not be held in breach of this provision if you
disclose confidential information to a federal, state or local government
official, either directly or indirectly, or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law.

•
Effect of Breach. By accepting this award, you agree that in light of the award
conferred to you under this grant agreement, the narrow and restrictive
covenants imposed above are reasonable and will not result in any hardship to
you. Further, you acknowledge and agree that a breach of any obligation under
this grant agreement will result in irreparable injury to the Company and that
such harm may not be compensable entirely with monetary damages. The Company
reserves all rights to seek any and all remedies and damages permitted under
law, including, but not limited to, injunctive relief, equitable relief and
compensatory damages. In connection with any suit at law or in equity under this
grant agreement, the Company shall be entitled to an accounting, and to the
repayment of all profits, compensation, commissions, fees, or other remuneration
which you or any other entity or person has either directly or indirectly
realized on its behalf or on behalf of another and/or may realize, as a result
of, growing out of, or in connection with the violation which is the subject of
the suit. Further, in the event of your breach of the above sections, you shall
disgorge the value of all payments and benefits conferred to you by virtue of
this grant agreement, including, but not limited to, the cash or shares awarded.
In addition to the foregoing, the Company shall be entitled to collect from you
any reasonable attorney’s fees and costs occurred in brining any action against
you or otherwise to enforce the terms of this grant agreement.








